Note from 12:
 	Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive.  The examiner notes that the claims as currently presented require a tunneling tool having a proximal end and a distal end comprising a handle and an elongate shaft having a curved configuration and coupled to and extending distally form the handle, the elongate shaft defining a lumen in fluid communication with the lumen of the handle.  Rutten et al teaches such a structure with an elongate shaft (e.g. Figure 15, Element 502) having a lumen for body 552 and a curved configuration as shown at element 518 of extending from handle 510. 
 	The claim also requires a lead assembly comprising a distal end region including one of more electrodes (e.g. Figure 2, Element 20) and one or more fixation elements (e.g. barbs 117 and 118), a distal dissection element coupled to a distal tip of the distal end region (e.g. tip 105), an intermediate region (12) and a proximal region (18).
 	Figure 16 annotated below illustrates the lead assembly packaged with the distal dissecting element extends distally from a distal end of the elongate shaft such that the distal dissecting element extends distally beyond the distal end of the tunneling tool.

    PNG
    media_image1.png
    457
    715
    media_image1.png
    Greyscale


The examiner notes Bennett is being relied upon to teach that is known to us a kit to provide a sterile wrapped assembly to optimize the time necessary for the procedure (e.g. not sterilizing in the surgical suite). 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792